Citation Nr: 0002325	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-50 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include anxiety and schizoid personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a nervous condition had not been received.  
The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in November 
1998 it was remanded to the RO for further development.  The 
Board observes that in its November 1998 REMAND, the Board 
determined that the December 1995 RO denial on appeal 
encompassed a new service connection claim for a psychiatric 
disorder, since that decision relied upon a diagnosis of a 
new psychiatric disorder which had not been diagnosed at the 
time of the previous final RO rating decision in April 1981.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The RO 
was requested, on remand, to adjudicate the veteran's claim 
for a psychiatric disorder to include anxiety and schizoid 
personality disorder on the merits, provide the veteran with 
a Statement of the Case with the applicable laws and 
regulations, and afford the veteran the opportunity to 
respond before returning the case to the Board.  After 
compliance with the Board remand, the case was returned to 
the Board for review on the issue as outlined above.  


REMAND

In reviewing the veteran's claims file, the Board observes 
that during the course of his July 1999 hearing before the 
undersigned Board Member, the veteran testified that he had 
received continuous treatment for psychiatric symptomatology 
at the Marion VAMC since approximately 1979.  He stated that 
this treatment included individual therapy sessions with a 
psychologist approximately every two months, and individual 
therapy sessions with a psychiatrist approximately every six 
months.  The Board notes that during the pendency of this 
appeal, the RO has on two occasions requested records from 
that facility.  However, one of the requests only sought to 
obtain medical records dated from September 1995, and the 
other request was for records dated from February 1996.  The 
Board notes further, that the last request for current 
treatment records was made several years ago, in March 1998.  
Although the veteran apparently completed a medical records 
release form for VA records from the Marion VAMC in July 
1998, it is unclear whether such records were requested at 
that time.  In any case, no outpatient treatment records from 
the Marion VAMC subsequent to that date are of record.

In this regard, the Board notes that, if such VA medical 
evidence does exist, the Board must obtain these records 
prior to a final adjudication of the veteran's appeal.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1996); see also Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992) (the VA has 
constructive, if not actual, knowledge of records generated 
by the VA); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when the VA has knowledge of relevant records, the 
Board must obtain these records before proceeding with the 
appeal).  Therefore, a REMAND is required in this case to 
allow the RO to request and review these VA records.

As a final note, the Board observes that the veteran 
indicated at his personal hearing in July 1999, that his 
first post-service psychiatric treatment was at the Marion 
VAMC around 1979.  However, the Board notes that in an 
earlier application for benefits dated in February 1981, the 
veteran indicated that he had been receiving treatment for a 
"Nervous Cond." from Dr. John Pope at the Benton Medical 
Clinic.  The veteran is informed that he should obtain and 
submit such records if he determines that such records would 
complete his current application for benefits.  

Based on the foregoing, and in order to give the veteran 
every consideration with respect to the present appeal and to 
accord the veteran due process of law, the Board finds that 
further development with respect to the issue on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the VA Medical 
Center in Marion, Illinois, and request 
copies of any medical records, not 
already of record, regarding treatment 
provided to the veteran for a mental 
disorder from 1979 to the present.  Any 
such records obtained by the RO should be 
associated with the claims file.  If the 
search for such records is unsuccessful, 
documentation to that effect should be 
placed in the claims file.

2.  The RO should then readjudicate the 
issue of service connection for a 
psychiatric disorder, to include anxiety 
and schizoid personality disorder, after 
undertaking any indicated additional 
action.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
No action is required of the veteran until he is notified.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


